MEMORANDUM **
Respondent has filed a motion for summary disposition is in part and a motion to dismiss in part. Respondent’s motion for summary disposition is in part with regard to petitioner Jesus Ramirez Castro is granted because the questions raised by this petition for review are so insubstantial as not to require further argument because petitioner Jesus Ramirez Castro only applied for, and was granted, voluntary departure. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
*666Further, we have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction with regard to petitioners Jorge Tomas Ramirez Osorio, Candida Teresa Ramirez and Jorge Ramirez Castro, and we conclude that petitioners have failed to raise a color-able constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267,1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction with regard to petitioners Jorge Tomas Ramirez Osorio, Candida Teresa Ramirez and Jorge Ramirez Castro is granted. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.